Citation Nr: 0715334	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-43 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In that decision, the RO granted 
service connection and assigned an initial 30 percent rating 
for PTSD, effective from May 8, 2002, the date of the 
original claim.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In this case, the veteran has indicated that his PTSD has 
worsened since the time of his most recent VA psychiatric 
examination of record, which was in June 2004, nearly three 
years ago.  At the time of the examination, the veteran's 
assigned Global Assessment of Functioning (GAF) score was 55, 
denoting moderate symptoms.  American Psychiatric 
Association's, Diagnostic and Statistical Manual of Mental 
Disorders, 4th Ed. (DSM-IV).  The VA examiner opined that the 
veteran's PTSD when viewed in isolation is moderate in 
intensity.  

Subsequent to the June 2004 VA examination, the Board 
observes that VA PTSD clinical records dated from August 2004 
to November 2004 reflect ongoing individual therapy and 
psychotropic medication.  In September 2004, the veteran 
reported having acute anxiety with panic symptoms from a fear 
of a terrorist attack while riding a ferry.  In November 
2004, it was noted that the veteran had significant distress 
from traumatic triggers.  These records also consistently 
reflect assigned GAF scores of 49, denoting serious PTSD 
symptoms.  Therefore, as it is objectively evident that the 
veteran's PTSD symptoms have become more severe than when it 
was originally rated, and the available examination report is 
too old for an adequate evaluation of his current condition, 
the case should be remanded so that the veteran may be 
provided with a new psychiatric examination.  See Weggenmann 
v. Brown, 5 Vet. App. 281 (1993).

In addition the RO should obtain any outstanding psychiatric 
treatment records dated from 2004 to the present from the 
Providence VA Medical Center (VAMC).  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, who 
treated him for PTSD since November 2004.  
After the veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.  

3.  Thereafter, the appellant should be 
scheduled for a VA psychiatric examination 
to objectively assess the current severity 
of his PTSD.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the psychiatrist or 
psychologist conducting the evaluation for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Following the examination, the 
examiner should provide an opinion, based 
on the veteran's relevant medical history, 
as to which of the following, (a), (b), 
(c), or (d) best describes the impairment 
caused by the PTSD:

(a)  Symptoms representing occupational 
and social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events); or

(b)  Symptoms representing occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships; or

(c)  Symptoms representing occupational 
and social impairment, with deficiencies 
in most areas, such as work, school, 
family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
inability to establish and maintain 
effective relationships; or

(d)  Symptoms representing total 
occupational and social impairment, due to 
such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  

The examiner should further indicate the 
veteran's Global Assessment of Functioning 
(GAF) scale score, and provide 
justification for the score selected.  
Adequate reasons and bases should be 
provided for any opinion 
rendered.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  The claim of entitlement to an 
initial evaluation greater than 30 percent 
for PTSD for the entire appeal period 
commencing on May 8, 2002, should then be 
readjudicated.  If the maximum benefit is 
not awarded, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
adequate time to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



